                                                                                P        «     IL           IfA
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA                            m      \3m
                                   Richmond Division                            u                           u/

                                                                                    CLERK. U.S. DISTRICT COURT
WILLIAM SATTERFIELD,                                                                      RICHMOND. VA


       Plaintiff,
V.                                                                 Civil Action No. 3:19CV53

OFFICER DAVIS, et aL,

       Defendants.


                                  MEMORANDUM OPINION


       Plaintiff, a Virginia prisoner proceeding pro se, filed this action. The matter is before the

Court on Plaintiffs failure to serve the defendants within the time required by Federal Rule of

Civil Procedure 4(m). Rule 4(m) provides:

               If a defendant is not served within 90 days after the complaint is filed, the
       court—on motion or on its own after notice to the plaintiff—^must dismiss the action
       without prejudice against that defendant or order that service be made within a
       specified time. But if the plaintiff shows good cause for the failure, the court must
       extend the time for service for an appropriate period. This subdivision (m) does
       not apply to service in a foreign country under Rule 4(f) or 4(j)(l).

Fed. R. Civ. P. 4(m).

       Pursuant to Federal Rule of Civil Procedure 4(m), Plaintiff had 90 days from the filing of

the complaint to serve the defendants. Here, that period commenced on September 24,2019. By

Memorandum Order entered on January 15,2020, the Court directed Plaintiff, within eleven (11)

days of the date of entry thereof, to showgoodcausefor his failure to serve the defendants within

the time required by Rule 4(m).

       Courts within the United States Court of Appeals for the Fourth Circuit found good cause

to extend the 90-daytime period when the plaintiff has made "reasonable, diligent efforts to effect

service on the defendant." Venable v. Dep't of Corr., No. 3:05cv821, 2007 WL 5145334, at *1

(E.D. Va. Feb. 7,2007) (quoting Hammad v. ToteAccess Floors, Inc., 31 F. Supp. 2d 524,528 (D.
